Citation Nr: 0000157	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  96-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine



THE ISSUE

Entitlement to an effective date earlier than September 5, 
1991, for the grant of service connection for Tourette's 
Syndrome.  



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
RO.  

In September 1994, the Board granted service connection for 
Tourette's Syndrome.  In a December 1994 rating decision, the 
RO effectuated the Board's decision and assigned an 80 
percent rating, effective on September 5, 1991.  

In November 1995, the RO assigned a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  The effective date of the award of TDIU 
was on November 9, 1995.  

It is clear that the veteran disagrees with the effective 
date assigned for the grant of service connection for 
Tourette's Syndrome.  Indeed, he testified that he did not 
disagree with the effective date of the grant of individual 
unemployability.  

In September 1997, the Board remanded the case for additional 
development by the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In August 1977, the RO denied the veteran's original 
claim of service connection for a tic and habit spasm of the 
head and neck.  

3.  The veteran was notified of the decision and advised of 
his appellate rights, but he failed to file a timely appeal.  

4.  On September 5, 1991, the RO received the veteran's claim 
of service connection for Tourette's Syndrome.  

5.  In a September 1994 decision, the Board granted service 
connection for Tourette's Syndrome; the RO assigned an 
effective date of September 5, 1991.  

6.  The veteran has not shown that the RO failed to consider 
highly probative evidence or that the applicable statutory or 
regulatory provisions were incorrectly applied by the RO in 
connection with its August 1977 rating decision.  



CONCLUSIONS OF LAW

1.  The August 1977 decision by the RO, denying the veteran's 
claim of service connection, did not involve clear and 
unmistakable error.  38 U.S.C.A. § 310 (West 1976); 
38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.105(a) (1999).  

2.  The criteria for an effective date prior to September 5, 
1991, for the award of service connection for Tourette's 
Syndrome have not been met.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an earlier effective date is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).  


Factual background

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
Tourette's Syndrome.  He argues, in essence, that the RO's 
August 1977 rating decision which denied service connection 
for a tic and habit spasm of the head and neck was clearly 
and unmistakably erroneous.  

The veteran's service medical records includes his December 
1968 pre-enlistment examination which revealed no pertinent 
abnormalities.  In May 1969, he requested an evaluation for 
"nervous twitching."  It was noted that he had a greater 
than ten-year history of a tic involving the face and torso.  
The diagnostic impression was that of tic.  

On December 30, 1969, it was reported that the veteran had 
developed a headache and dizziness the night before.  It was 
noted that he had had a tic for many years.  It reportedly 
had become very marked to the point that it was "like a 
convulsion."  He reported that he had started vomiting in 
the morning.  It was noted that the veteran had had a severe 
head and back injury from a fall when he was nine years of 
age and that, since then, he had had the headache and tic.  
The examiner noted that the veteran had never had a thorough 
neurological evaluation and referred him to the Naval 
Hospital in St. Albans, New York.  

The neurologist indicated that the veteran had developed 
headache, dizziness and vomiting after eating two hamburgers 
at a less than distinguished diner.  The neurologist noted 
that the veteran's tic was of nine years' duration.  All 
neurological testing was within normal limits.  The 
impression was that of rule out MSG overdose; no neurological 
defect.  

The veteran was seen again in January 1970.  It was noted 
that he had a nine-year history of "twitching."  The 
veteran related it to an injury at the age of 10 years, when 
he fell off of a roof and onto his back.  He stated that he 
was unable to walk for two days, although he never lost 
consciousness.  He estimated that his twitching occurred 
three times a minute, mostly in his neck but occasionally in 
his legs and arms.  He noted that, when he was excited and in 
boot camp, the frequency of the movements increased.  A 
physical examination revealed "tight collar" stretching 
movement to both the right and left.  He could prevent it for 
period of time, but tension would build up and he eventually 
had to let it happen.  It was noted that this habitual 
movement made him conspicuous wherever he went and seriously 
limited him in his relations with other people.  

A neurological examination conducted in February 1970 was 
within normal limits except for brief, irregular, sudden 
movements of the head, face and sometimes right shoulder.  It 
was noted that the spasms were inconsistent in nature and 
more frequent when the examiner was not looking directly at 
the veteran.  The examiner noted that the spasms fit the 
criteria for "habit spasms" and that they were nonorganic 
in etiology.  It was noted that the therapy was usually 
psychological in nature-calmer environment, ataraxic drugs.  
The neurologist recommended using Valium.  

The veteran's October 1970 separation examination was 
negative for any abnormalities except for a scar of the right 
index finger and several tattoos.  

In June 1977, the veteran filed his original application for 
VA benefits.  He alleged that, in July 1970, he had suffered 
a head injury aboard the USS Huntington.  

In a VA Report of Accidental Injury signed by the veteran in 
July 1977, he alleged that, in August 1970, at approximately 
noon, he sustained a head injury.  He stated that, while 
going on watch, he stepped through a hatch and drove a spike 
into his head.  He stated that he was sent to the ship's 
doctor and received four to six stitches.  

A VA examination was conducted in July 1977.  The veteran 
noted that, when he was about ten years of age, he fell from 
a roof onto his back.  He stated that, since then, he had had 
twitching of his head and neck.  The movement was described 
as mostly stretching and loosening movements, having been 
called a "tight collar" movement, occurring one to three 
times a minute.  He reported that, shortly after he entered 
the service, he tripped and a spike caught him on the scalp.  
The examination revealed a twitching motion of the head, face 
and neck, occurring once or twice a minute.  The impression 
was that of tic, habit spasm of the head and neck.  The 
examiner noted that there was no definite evidence of 
underlying central nervous system disease.  He was unable to 
find any scars on the scalp from the previous alleged head 
injury.  A skull x-ray study was noted to have been normal.  

Based on this evidence, in August 1977, the RO denied service 
connection for residuals of a head injury and a tic and habit 
spasm of the head and neck.  The veteran was notified of the 
decision and of his appellate rights but failed to file a 
timely appeal.  

On September 5, 1991, the RO received the veteran's claim of 
service connection for Tourette's Syndrome.  


Analysis

In the absence of clear and unmistakable error, unappealed RO 
decisions become final after one year and are not thereafter 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 3.105(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has stated that clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that their 
results would have been manifestly different but for the 
error.  Thus, even when the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable.  Russell v. Principi, 3 Vet. App. 310. 313 
(1992).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Similarly, broad brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, nonspecific claim of 
error cannot constitute a valid claim of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  In addition, the Court has held that the VA's breach 
of its duty to assist cannot form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

As the Court has pointed out, clear and unmistakable error is 
a specific type of error indicating that the law and 
regulations were incorrectly applied or that VA incorrectly 
considered the facts.  Here, for a claim of clear and 
unmistakable error to be validly raised, the veteran must 
assert with some degree of specificity what the alleged error 
was and why, if the alleged clear and unmistakable error had 
not been made, the result would have been different.  Fugo v. 
Brown, 6 Vet. App. at 44.  That is, he must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the August 1977 decision by the RO.  Such a determination 
must be based on the record and the law that existed at the 
time of the prior decision.  Eddy v. Brown, 9 Vet. App. 52, 
57 (1996).  

In the instant case, the veteran argues that service 
connection should have been awarded earlier, as it was 
evident that his condition had become worse during boot camp 
and his military service.  He maintains that the military 
failed to properly diagnose his condition.  He noted that, 
because the military failed him, he was not able to 
substantiate his claim.  The Board, however, is of the 
opinion that it is not shown that the RO had failed to 
consider probative evidence at the time of the RO's original 
adjudication of the veteran's claims in 1977.  In point of 
fact, the RO specifically addressed all of the pertinent 
service medical records, the VA examination report and the 
veteran's accident report.  

The RO specifically found that the veteran had a preexisting 
tic, habit spasm of the head and neck.  Further, the RO 
determined that there was no evidence that the preexisting 
condition was aggravated by any incident on active duty.  It 
was noted that there was no evidence of a head injury in July 
1970 and that no residual disability had been found at 
service separation.  The RO denied the claim of service 
connection for residuals of an in-service head injury.  

In addition to having had all the highly probative correct 
facts before them, the Board finds that the RO correctly 
applied the pertinent law and regulations in considering the 
evidence.  See 38 U.S.C.A. § 310 (West 1976); 38 C.F.R. 
§ 3.303 (1977).  

There was ample evidence in the record when the RO made its 
decisions in August 1977 to make the decision tenable.  The 
RO ignored neither the facts nor the law; it committed no 
undebatable error which would have provided a manifestly 
different result.  

In sum, the veteran did not assert with any degree of 
specificity what the alleged error was and why, if the error 
had not been made, the result would have been different.  
Fugo v. Brown, 6 Vet. App. 44.  It appears that the veteran 
merely alleges that the RO improperly evaluated the evidence, 
which can never rise to the stringent definition of clear and 
unmistakable error.  Consequently, the Board finds that there 
has been presented no valid claim of clear and unmistakable 
error in the August 1977 rating decision.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii).  

As noted hereinabove, the claim of service connection for 
Tourette's Syndrome was received by VA on September 5, 1991.  
Indeed, the veteran signed the claim on the same date.  The 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  As the veteran's 
claim was received on September 5, 1991, the effective date 
can be no earlier than that date.  Thus, the Board finds that 
an effective date earlier than September 5, 1991, for the 
award of service connection for Tourette's Syndrome is not 
warranted.  38 C.F.R. § 3.400(b)(2), (q)(1)(ii).  


ORDER

The claim for an effective date earlier than September 5, 
1991, for the grant of service connection for Tourette's 
Syndrome is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

